DETAILED ACTION
The following is in response to the amendments and augments filed 12/07/2020.   Claims 1-3, 7-11, 15-19, and 23-24 are pending.  Claims 4-6, 12-14 and 20-22 have been canceled.

 Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant’s amendment to page 6 of the specification appears to overcome the prior objection.  

Information Disclosure Statement
	Applicant has provided a sufficient explanation for the prior objections to the disclosed prior art to related application case histories.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-11, 15-19, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification provides for “a web-based application may present a series of questions to purchaser 510, which purchaser series of questions to purchaser 510, which purchaser 510 may respond to and, in responding, submit the contents of order data 520” at page 33, there is no provision for the claim limitations of “wherein receiving the order data comprises: presenting, using a web-based application, a first question; receiving, through the web-based application, a response to the first question; in response to receiving the response to the first question, presenting, using the web-based application, a second question; and receiving, through the web-based application, a response to the second question, wherein the order data comprises the response to the first question and the response to the second question” in claims 1, 9 and 17.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


    
Claims 1-3, 7-11, 15-19, and 23-24 are rejected under 35 U.S.C. 112 second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Specifically as to claims 1, 9 and 17, the claims are indefinite because the disclosure only provides a statement that a general use computer may be used in connection with one or more pieces of logic comprising software used to implement the invention and may include programs executed by the processor.  By merely stating that a standard computer is the structure without more is insufficient to satisfy the requirements of the statute. The absence of any specific algorithm for performing the recited function or any step by step process for performing the claimed functions of determining, calculating and transferring does not satisfy 35 USC 112. Applicant needs to disclose the algorithm that transforms a general purpose computer to a special purpose computer programmed to perform the disclosed algorithm.  While the claims are given their broadest reasonable interpretation in light of the disclosure, limitations may not be read into the claims.  As such, the metes and bounds of the claims are unclear, the specification does not provide for a web based application for receiving the response to the first question, presenting, using the web-based application, a second question; and receiving, through the web-based application, a response to the second question, wherein the order data comprises the response to the first question and the response to the second question.  The specification discloses the use of entering data generally through a website.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:

(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination).1 2 Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine 
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claim 1-3, 7-11, 15-19, 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating a protected value and transferring of ownership of an employee retirement plan. 
The limitation of calculating a protected value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processor devices,” nothing in the claim element precludes the step from practically being  Certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Mental processes include concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor device to perform calculating steps. The processor in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

	The claim as a whole recites a method of organizing human activity, specifically to a fundamental economic process of mitigating risk as well as commercial or legal interactions as an agreement in the form of contracts. The claimed invention is a method that allows for users to remove a variable investment from a retirement plan account based on performance which is a method of mitigating risk in a retirement plan. Thus, the claim recites an abstract idea. 
The claim as a whole recites a method of organizing human interactions. The claimed invention is a method that allows for users to take ownership of the minimum positive growth retirement plan after employee leaves employment  and a beneficiary is guaranteed to receive the retirement plan benefits which is a method of managing interactions between people as a legal or commercial agreement in the form of a contract. The mere nominal recitation of a generic processor device executing logic does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of calculating and transferring ownership in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing retirement ownership transfer process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 

	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of updating medical records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Claims 1-3, 7-11, 15-19, 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claims are directed to the abstract idea of creating financial contracts (minimum  positive growth rate) for retirement investment accounts.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

 The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment.  
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 1-3, 7-11, 15-19, 23-24 otherwise styled as a process, machine or manufacture, for example, would be subject to the same analysis.  

Examiner notes claims 1, 9 and 17 are parallel claims and have been treated as such with the explanations relevant for the three as the methods and apparatus claims do not add significant structure and are further processes being performed by the system.
Further, the elements of the dependent claims (updating the value, etc., do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 9 and 17.
Claims 9-11 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A data processing system comprising processing 
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. In contrast, a claimed 
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

	  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5, 7-13, 15-21, 23-24 directed to an invention not patentably distinct from claims 1-36 of commonly assigned US 8838493. The issue of priority under pre-AIA  35 U.S.C. 102(g) and possibly pre-AIA  35 U.S.C. 102(f) of this single invention must be resolved.
The rejection of claims 1-5, 7-13, 15-21, 23-24 directed to an invention not patentably distinct from claims 1-37 of commonly assigned US 7899730 has been overcome by applicant’s arguments. 
The rejection of claims 1-5, 7-13, 15-21, 23-24 directed to an invention not patentably distinct from claims 1-23 of commonly assigned US 8396774 has been overcome by applicant’s arguments. Claims 1-5, 7-13, 15-21, 23-24 directed to an invention not patentably distinct from claims 1-39 of commonly assigned US 7831496. The issue of priority under pre-AIA  35 U.S.C. 102(g) and possibly pre-AIA  35 U.S.C. 102(f) of this single invention must be resolved.
The rejection of claims 1-5, 7-13, 15-21, 23-24 directed to an invention not patentably distinct from claims 1-22 of commonly assigned US 7895109 has been overcome by applicant’s arguments. 
Claims 1-5, 7-13, 15-21, 23-24 directed to an invention not patentably distinct from claims 70-106 of commonly assigned US application 12/848510. 
Since the U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300), the assignee is required to state which entity is the prior inventor of the commonly claimed subject matter. A terminal disclaimer has no effect in this situation since the basis for 
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
With regards to applicants’ argument with respect to 35 USC 101, Examiner respectfully disagrees.  Applicant has argued Examiner has ignored “the limitations of the claim as a whole.”  Examiner has examined the claim elements as a whole and as an ordered combination as reasoned in the above rejection.  Applicant further argues “when evaluated as a whole, the pending claims are directed to a system that not only calculates a protected value and transfers ownership of a retirement account, but also: (1) provides a web-based application through which order data may be communicated in an efficient manner, thereby offering a technical improvement over existing web-based applications; (2) actively monitors the performance of employee-selected investments included in the account, and automatically takes corrective action by removing and replacing an investment if its performance falls below a set threshold; (3) automatically calculates and/or updates a protected value for the account in a manner that conserves computational resources as compared with existing systems; and (4) includes features to help ensure the security of data transmitted when purchasing the retirement account. …these features apply the alleged abstract idea in a meaningful way such that the …52116968_1 ATTORNEY DOCKET NO.PATENT002328.0817Serial No. 13/032,41517claims as a whole are more than a mere drafting effort designed to monopolize the alleged abstract idea.” Specifically as to (1), the web application, the claim as a whole merely describes how to generally “apply” the concept of inputting order data in a computer environment. The claimed computer software component of a web application for presenting questions and inputting .  Specifically as to (4), features to help ensure the security of data transmitted, the claim as a whole merely describes how to generally “apply” the concept of processing with generic security provisions for an investment account in a computer environment. The claimed processor for processing with generic security provisions is recited at a high level of generality and are merely invoked as tools to perform an existing retirement investment plan process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

	With regards to applicant’s argument conserving time and computing resources are a technical improvement, which is a practical application of the abstract idea, Examiner disagrees.  The claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The specification does not provide for an explanation regarding conservation of time nor conservation of computing resources.  See pages 13-22 of PTAB decision dated 1/18/2019.  The instant is directed to an investment strategy for retirement.
Applicant’s claims are directed to creating financial contracts with retirement accounts which is an abstract idea falling in the certain methods of organizing human activity, fundamental economic practice.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a  is not performed on a special use computer but instead on a general purpose computer (“FIGURE 7 is an embodiment of a general purpose computer 600 that may be used in connection with one or more pieces of software used to implement the invention…” page 33 lines 25-27 ; “In certain embodiments, protected value 140 may be ATTORNEY'S DOCKET PATENT APPLICATION002328.0817  28 calculated (and/or recalculated) by or with the help of a computer, such as, for example, general purpose computer 600 described in FIGURE 7” lines 20-21 page 31 of the originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic recitation of a computer and a computer network preforming their generic computer functions (moving data).  The claim recites the additional elements of a processor device for performing the step of calculating.  The processor device is recited at a high level of generality and only performs generic functions of calculating values.   Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or  1-3, 7-11, 15-19, 23, and 24 perform purely generic computer functions.  The claims as a whole do not amount to significantly more than the abstract idea itself.  Accordingly, claims 1-3, 7-11, 15-19, 23, and 24 are ineligible.  See pages 13-22 of PTAB decision dated 1/18/2019.
Previous to the instant response, Applicants have advanced no arguments in the response traversing the Examiner’s rejection of claims 1-3, 7-11, 15-19, 23, and 24 over six separate grounds of statutory double patenting, i.e., over the commonly assigned patents and/or applications listed. Arguments not made are waived. See 37 C.F.R. § 41.37(c)(l)(iv). See page 23 of PTAB decision dated 1/18/2019.  Arguments were previously waived.
With regards to 35 USC 112 second paragraph, applicant has argued the instant does not require a computer algorithm because the claims are not invoking 112 6th paragraph “at least because the claim itself includes an algorithm, of which the identified claim limitations are steps.” While 35 U.S.C. 112, sixth paragraph, permits a particular form of claim limitation, it cannot be read as creating an exception either to the description, enablement or best mode requirements of the first paragraph or the definiteness requirement of the second paragraph of 35 U.S.C. 112. In re Knowlton, 481 F.2d 1357, 178 USPQ 486 (CCPA 1973). Applicant is reminded: In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such 
Further, Examiner has rejected based on 35 USC 112 second paragraph, indefiniteness because the metes and bounds of the claims are unclear and the performance of the functions of the steps.  Applicant has not provided an argument against 35 USC 112 second paragraph and while the claims are interpreted in light of the specification, limitations from the specification may not be read into the claims.
Applicant is further reminded for computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). Two additional observations made by the Federal Circuit in Hayes are important. First, the Federal Circuit stressed that the written description requirement was satisfied because the particular steps, i.e., algorithm, necessary to perform the claimed function were "described in the specification." Hayes, 982 F.2d at 1534 (emphasis in original). Second, the Court acknowledged that the level of detail required for the written description requirement to be met is case specific. Hayes, 982 F.2d at 1534.  When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to 
Although the specification need not teach what is well known in the art, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention, when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, ___ (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification."); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, ___ (Fed. Cir. 2007) ("Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent."). The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Techs., 501 F.3d at 1283 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, ___ (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366; see also ALZA Corp., 603 F.3d at 940-41. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. ALZA Corp., 603 F.3d at 941; Auto. Techs., 501 F.3d at 1283-84 ("[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’") (quoting Genentech, 108 F.3d at 1366). For instance, in Auto. Techs., the claim limitation "means responsive to the motion of said mass" was construed to include both mechanical side impact sensors and electronic side impact sensors for performing the function of initiating an occupant protection apparatus. Auto. Techs., 501 F.3d at 1282. The specification did not disclose any discussion of the details or circuitry involved in the electronic side impact sensor, and thus, it failed to apprise one of ordinary skill how to make and use the electronic sensor. Since the novel aspect of the invention was side impact sensors, the patentee could not rely on the knowledge of one skilled in the art to supply the missing information. Auto. Techs., 501 F.3d at 1283.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691